COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-00920-CR
Trial Court Cause
Number:                     1344112-CR
Style:                      Arturo Petriciolet
                            v The State of Texas
Date motion filed*:         4-5-2013
Type of motion:             Extend Time to file Appellate Brief
Party filing motion:        Appellant
Document to be filed:

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:         2
         Date Requested:                                May 5, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: Appellant's Brief is Ordered to be filed by April 22,2013. If Appellant's Brief is not then filed,
         the appeal will be abated for appointment of new appellate counsel.


Judge's signature: Terry Jennings
                         Acting individually            Acting for the Court

Panel consists of

Date: 4-8-2013